Per Curiam.
In a primitive way the abstract of record in this case informs us that a summons was issued by a justice of the peace, and returned showing service. Beyond this the abstract is wholly insufficient and in no sense complies with rule 16 of the supreme court of the state of Colorado *210and of this court. It does not contain a brief statement of the contents of the pleadings, nor set forth the points of the pleadings or evidence and the points relied upon for the reversal of the judgment or decree. We are, therefore, under the necessity of dismissing the appeal for failure to prosecute and present the same as provided by statute and the rules of the court.
The appeal is dismissed.

Dismissed.